                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 9:19-CR-80093-ROSENBERG/REINHART

UNITED STATES OF AMERICA,

       Plaintiff,

v.

SCOTT WOOLLEY,

      Defendant.
____________________________/

             ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
             RECOMMENDATION AND DENYING MOTION TO DISMISS

       This matter is before the Court upon Defendant Scott Woolley’s Motion to Dismiss Counts

4-12 of the Superseding Indictment. DE 27 and 37. The Court previously referred the Motion to

Magistrate Judge Bruce E. Reinhart for a Report and Recommendation. DE 28. On September

30, 2019, Judge Reinhart issued a Report and Recommendation in which he recommended that the

Motion to Dismiss be denied. DE 38. Judge Reinhart concluded that the Superseding Indictment

is legally sufficient because it sets forth the essential elements of the charged offenses, provides

Woolley notice of the charges to be defended against, and enables Woolley to rely upon a judgment

under the Superseding Indictment for double jeopardy purposes. See United States v. Woodruff,

296 F.3d 1041, 1046 (11th Cir. 2002) (providing the requirements for a legally sufficient

indictment); United States v. Critzer, 951 F.2d 306, 308 (11th Cir. 1992) (“Constitutional

requirements are fulfilled by an indictment that tracks the wording of the statute, as long as the

language sets forth the essential elements of the crime.” (quotation marks omitted)).

       Woolley filed Objections to the Report and Recommendation. DE 44. The Court has

conducted a de novo review of Woolley’s Objections, the Government’s Response to those
Objections [DE 49], and the record, and is otherwise fully advised in the premises. The Court

agrees with the analysis and conclusions in the Report and Recommendation and finds Judge

Reinhart’s recommendation to be well reasoned and correct. The Superseding Indictment is

legally sufficient. The Government’s ability to prove the elements set forth in the Superseding

Indictment is a matter for trial. See Critzer, 951 F.2d at 307-08.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

    1. Magistrate Judge Reinhart’s Report and Recommendation [DE 38] is ADOPTED as the

        Order of the Court.

    2. Defendant Scott Woolley’s Objections [DE 44] are OVERRULED.

    3. Defendant Scott Woolley’s Motion to Dismiss [DE 27] is DENIED.

        DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 8th day of

November, 2019.

                                                      _______________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE
Copies furnished to:
Counsel of Record




                                                 2
